Citation Nr: 1420453	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-14 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a disability manifested by right knee pain. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine (referred to as a back disability).

3.  Whether new and material evidence has been received to reopen the claim of  entitlement to service connection for a disability manifested by left groin muscle strain and testicular pain. 

4.  Entitlement to service connection for residuals of a scar from a right arm laceration, to include claimed chronic numbness. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to October 1995.  Although the Veteran's active service is during the Persian Gulf War period, his service records reflect that he did not serve in Southwest Asia, but rather in Germany and Bosnia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In characterizing the service connection issue related to residuals of a scar from a right arm laceration, the Board notes that the RO granted service connection for the right arm scar in a March 2011 rating decision.  In assessing the residual effects of the scar, the Board reviewed the symptoms noted by the Veteran.  In numerous statements to the Board, the Veteran claimed that the scar causes pain and numbness that starts at the injury site and radiates to his right hand and fingers.  The Veteran's claimed pain is encompassed by the schedular rating for scars.   See 38 C.F.R. § 4.118, Diagnostic Code 7804.  The rating is titled "Scar(s), unstable or painful."  Accordingly, the Board focused review of this issue to the Veteran's claimed numbness and has characterized the claim as such on the first page of this decision. 
 
The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  A March 1999 rating decision denied service connection for right knee pain, low back pain, and groin pain; the Veteran did not file a timely notice of disagreement for any of these claims, nor was any new evidence received within the year following that decision.

2.  The evidence associated with the claims file regarding the service connection claim for right knee pain subsequent to the March 1999 rating decision that was not previously submitted for consideration does not support a current disability, a fact necessary to establish the Veteran's claim.  

3.  The evidence associated with the claims file regarding the service connection claim for low back pain subsequent to the March 1999 rating decision that was not previously submitted for consideration relates to an unestablished fact of a current disability necessary to establish the claim, is not redundant, and raises a reasonable possibility of substantiating the claim.

4. There is no competent evidence linking the Veteran's current back condition to his military service.

5.  The evidence associated with the claims file regarding the service connection claim for groin pain subsequent to the March 1999 rating decision that was not previously submitted for consideration does not support a current disability, which is an unestablished fact necessary to establish the claim.

6.  The Veteran's chronic numbness claimed as a residual of his right arm scar has not been medically linked to any diagnosed current disability.  



CONCLUSIONS OF LAW

1.  The March 1999 rating decision, which denied service connection for right knee pain, low back pain, and groin pain, became final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the March 1999 rating decision regarding the claim of service connection for right knee pain is not new and material.  Therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  The evidence received subsequent to the March 1999 rating decision regarding the claim of service connection for low back pain is new and material.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.156 (2013).

4.  The criteria for service connection for a back disability continue not to have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.303 (2013).

5.  The evidence received subsequent to the March 1999 rating decision regarding the claim of service connection for groin pain is not new and material.  Therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

6.  The criteria for service connection for residuals of a scar from a right arm laceration have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


II.  Legal Criteria for Reopening of a Claim Based on New and Material Evidence 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A.
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314   (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. 

III.  Analysis

The Veteran's service connection claims for right knee pain, a back disability, and a disability manifested by groin pain were previously denied by the RO in a March 1999 decision.  Absent any action by the Veteran to appeal these claims or to submit new and material evidence related to these service connection claims within a year of notice, the RO's decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board notes that the Veteran's service personnel records were obtained by VA subsequent to the 1999 decision.  Under 38 C.F.R. § 3.156(c), if VA receives relevant official service department records after the initial denial of a claim, the claim would be reconsidered.  However, the Veteran's service personnel records do not contain additional information regarding these claims.  These records do not contain any medical treatment or complaints concerning these claimed conditions.  Therefore, in the factual circumstances of this case, the service personnel records are not relevant.  See, e.g., Golz v. Shinseki, 590 F.3d 1317, 1321(2010), citing Black's Law Dictionary 1316 (8th ed. 2004) (defining "relevant" as "[l]ogically connected and tending to prove or disprove a matter in issue; having appreciable probative value-that is, rationally tending to persuade people of the probability or possibility of some alleged fact"); see also Counts v. Brown, 6 Vet. App. 473, 476(1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence").  Accordingly, new and material evidence must be received to reopen the claims. 

The Board reviewed the evidence associated with each claim to assess whether the evidence submitted since the final decision is both new and material to constitute a reopening to warrant a discussion of the merits, as discussed in depth below.  

Right Knee Pain

In March 1999, the RO denied the Veteran's service connection claim for right knee pain for failure to establish a current disability and a nexus.  Evidence of in-service treatment for a right knee injury was noted in service.  The service treatment records demonstrated a right knee injury due to a May 1995 football injury when the Veteran collided with another player.  The evidence failed to demonstrate a current diagnosis post-separation beyond the Veteran's complaints of knee pain, as well as a nexus.   Any evidence submitted after the final decision would, at a minimum, have to establish a current disability to be considered new and material for the purposes of reopening.  

Evidence submitted since the March 1999 decision failed to establish a current diagnosis for a right knee disability.  The only record related to the Veteran's right knee submitted post-March 1999 decision was a September 2011 consultative examination report related to a Social Security Administration disability benefit application.  On the examination report, the doctor noted "intermittent right knee pain," without evidence of problems with range of motion or gait, but did not provide a diagnosis of a current disability related to the Veteran's claimed knee pain.   Although this record is new, having been submitted several years after the final decision, this evidence only serves to reiterate the Veteran's statements of right knee pain, without substantiating a current disability.  This new evidence is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's service connection claim.  Accordingly, the request to reopen this claim must be denied.  

Back Disability

In March 1999, the RO denied the Veteran's service connection claim for a back disability (claimed as low back pain) for failure to establish a current disability and a nexus.  Treatment for low back pain was documented in the service treatment records.  The service treatment records document multiple sick call visits for low back pain in December 1992, approximately three months after entering service, the cause of which was unknown.  Any evidence submitted after the final decision would, at a minimum, have to establish a current disability to be considered new and material for the purposes of reopening.  

Relevant evidence related to the Veteran's back disability submitted after the final March 1999 decision includes VA Medical Center treatment records from 2003, 2007 and 2010; a September 2011 Social Security consultative examination report; and a February 2012 VA compensation and pension examination report.   This evidence is not just new, but is also material because it supports the finding of a current disability, an unestablished fact necessary to substantiate the claim, and raises the possibility to substantiate the claim.  The September 2011 consultative examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine based on diagnostic scans of the Veteran's lumbar spine.  X-rays of the Veteran's lumbar spine as part of the September 2011 Social Security disability consultative examination revealed mild spondylosis at the L5-S1 with small endplate osteophytes.  Subsequent examinations performed by a VA examiner in February 2012 corroborated the September 2011 examiner's findings.   

With new and material evidence found, the Board reopens the Veteran's service connection claim for a back disability.  With the claim reopened, the Board may evaluate the Veteran's service connection claim on the merits.  The Board notes that the RO reopened this particular claim in the 2013 supplemental statement of the case (SSOC) and denied it on the merits.  Therefore, there is no prejudice in the Board considering the merits of the claim as well, especially since the same element of service connection that led to the RO denying the claim is the basis of the Board's denial.

Although a current disability and an in-service incurrence are shown by the record, a finding of positive nexus is absent from the record.  In assessing nexus, the Board considered the Veteran's competent lay statements of chronic low back pain since service and a medical opinion provided by the February 2012 VA spine examiner.   The examiner opined that the Veteran's current back disability is less likely than not incurred or caused by the claimed in-service injury, event or illness.  The rationale provided was that back pain was only mentioned two times, thereafter, there was no record of back pain through discharge or during the one year presumptive period, and the nature of the pain reported by the Veteran post-service in 1998 was mechanical pain.  Pain of this type involves muscles of the back and is not related to bones or spinal cord.  This opinion validates the Veteran's claimed back pain, but relates the pain to a different cause.  Although the Veteran thinks the pain stems from service, he lacks medical training necessary to make such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   In weighing the Veteran's lay statements and the medical opinion, the medical opinion provides the most comprehensive evaluation of the Veteran's current claim that is supported by the objective record.  Absent any contrary opinion, the Board finds the Veteran's service connection claim must be denied based on the preponderance of the evidence.  

Groin Pain

In March 1999, the RO denied the Veteran's service connection claim for groin pain for failure to establish a current disability and a nexus.  Evidence of in-service treatment for groin pain was noted twice in service.  The first instance occurred in December 1993 when the Veteran complained of left groin muscle strain, the second instance occurred in March 1994 when the Veteran was diagnosed with right epididymitis (pain at the back of the testicles).  Any evidence submitted after the final decision would have to establish at a minimum a current disability to be considered new and material for the purposes of reopening.  

Evidence submitted since the March 1999 decision includes VA treatment records and a February 2012 VA genitourinary examination.  However, the only evidence discussing the Veteran's groin is the February 2012 examination.  In this examination, the examiner found no scrotal or groin condition that could be related to the Veteran's complaints of groin pain.  In other words, no current disability has been established based on this new evidence.  Accordingly, although the evidence is new, it is not material because it fails to establish an unestablished fact necessary to substantiate the claim, and accordingly does not raise the possibility of the Veteran's claim to be substantiated.  

The Board notes that the RO reopened this particular claim in the 2013 SSOC and denied it on the merits.  The question of whether the evidence shows a current disability is part of the basic elements of a service connection claim.  Therefore, the question whether the Veteran is entitled to service connection for a groin condition on the merits largely overlaps with the issue of whether the evidence is new and material.   Jackson v. Principi, 265 F.3d 1366, 1370-71 (Fed. Cir. 2001).  As the Veteran was on notice that he needed to establish a current disability, he is not prejudiced by the fact that the Board concluded his failure on this point led to a refusal to reopen the claim, rather than a rejection of his reopened claim on the merits as the RO did.  

With the Veteran's claims for reopening due to new and material evidence resolved, the Board turns to the Veteran's remaining service connection claim.  


Residuals of Right Forearm Scar

The Veteran asserts that he sustained residual numbness from an incident in-service.  Specifically, the Veteran injured his right forearm in July 1994 when he punched through a window pane.  After the incident, the Veteran required sutures to close the wound.  Although this wound has since healed, he has a residual scar, which he further asserts is the cause of the chronic numbness, which he claims begins at the injury site and radiates to his right hand.  

The numbness claimed by the Veteran is a symptom.  While the Board acknowledges that the Veteran is competent to report on his symptomatology, symptoms alone, without a finding of an underlying disorder, cannot be service-connected.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   In furtherance of the Veteran's claim, the Board reviewed the claims file for evidence of an underlying disorder.  The Board was unable to rely on the Veteran's lay statements for a diagnosis of a current disability.  The Veteran, as an individual without any medical knowledge or training, is not competent to diagnose a complex medical disorder or render an opinion as to the cause or etiology of a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the Board turned to the medical evidence of record, which includes post-service treatment records from the Shreveport VA Medical Center (VAMC) spanning the years from 1998 to 2013.  In its review of those records, the Board found complaints of right arm numbness, but no documentation that his claimed numbness had been linked to any diagnosed condition.  

Notwithstanding the absence of evidence, VA referred the Veteran for a VA compensation and pension examination (C&P) of the peripheral nerves in an effort to obtain a current diagnosis, which proved unfavorable for the Veteran.  The VA peripheral nerves examination, which took place in July 2010, included a series of diagnostic tests including x-rays, nerve conduction studies, only served to confirm normal right arm function without any evidence of functional loss or neurological deficits caused by the Veteran's right forearm scar.  X-rays of the Veteran's arm were unremarkable with no evidence of an acute or healed fracture, no evidence of significant osseous, and no evidence of any joint or soft tissue abnormality.  Nerve testing performed in October 2010 demonstrated a right arm functioning within normal limits.  In the absence of proof of a current disability there can be no valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).   Accordingly, the Board must deny the Veteran's service connection claim for residuals of the right forearm scar, to include chronic numbness.  

IV.  VA's Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326.  With regard to the claims to reopen, in Kent v. Nicholson, 20 Vet. App. 1(2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  The information contained in November 2008 notice satisfied the duty to notify provisions, including those in Kent.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim.  To that end, the VA obtained the Veteran's service personnel records, service treatment records, and post-service treatment records.  Additionally, the Veteran was afforded multiple VA compensation and pension examinations to assess his various claimed service connected disabilities including of his spine in February 2012, of his groin in February 2012, and of the peripheral nerves of the right arm in July 2010 with an addendum opinion provided in December 2010.  The examiners, medical professionals, performed each examination and provided the Board with sufficient information to render a decision regarding the Veteran's service connection claims.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  

Since neither the Veteran nor his representative made the RO or Board aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required. 









[	(CONTINUED ON NEXT PAGE)


ORDER

The appeal to reopen the claim of service connection for a right knee disability is denied. 

The appeal to reopen the claim of service connection for a low back disability is granted; the appeal is granted to this extent only. 

Service connection for a back disability continues to be denied. 

The appeal to reopen the claim of service connection for a groin disability is denied. 

Service connection for residuals of a scar from a right arm laceration, to include chronic numbness is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


